FRICK, C. J.
I concur. My first impressions, however, were, that the evidence was of such a nature as unavoidably led to the conclusion that, if the deceased had exercised ordinary care in either looking or listening for an approaching train, he should have seen or heard it in time to have avoided the collision. Upon a careful reading of the record I have, however. become convinced that under all the facts and circum*497stances the question of contributory negligence was a question of fact for the jury. As suggested by my associate, the decision upon this question is therefore controlled by the principles announced in the case of Evans v. O. S. L. R. Co., 37 Utah, 431, 108 Pac. 638, and not by the rule laid down in the more recent case of Bates v. S. P., L. A. & S. L. Ry. Co., 38 Utah, 568, 114 Pac. 527.